               Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 1 of 16



 1   JAMES M. BRADEN (State Bar No. 102397)
     601 Montgomery Street, Suite 315
 2   San Francisco, CA 94111
     Telephone: (415) 398-6865
 3   Facsimile: (415) 788-5605
     Email: Braden@sf-lawyer.com
 4
     Attorney for Plaintiff Ellen Williams
 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8

 9   ELLEN WILLIAMS, also known as ELLEN               Case No.: ___
     GIRMA, an individual,
10
                        Plaintiff,                     COMPLAINT FOR DAMAGES FOR
11                                                     FALSE POLICE REPORT BY A
          v.                                           GOVERNMENT OFFICER
12   ALAMEDA COUNTY, CALIFORNIA;
     ALAEMDA COUNTY SOCIAL SERVICES
13   AGENCY; ADULT AND AGING SERVICES
     OF ALAMEDA COUNTY; all of which are
14   government entities of the state of California;
     and NICOLE RADFORD, an individual
15   and DOEs, 1 through 100, inclusive,

16                     Defendants

17

18

19

20

21

22

23

24

25


                                                       1
                    Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 2 of 16



 1             Plaintiff, ELLEN WILLIAMS, also known as ELLEN GIRMA, demands a trial by jury
 2   on all issues and causes of action and alleges as follows:
 3                                                  JURISDICTION
 4             1.       This section arises under 42 U.S.C. §1983. Jurisdiction is based on 28 U.S.C. §§
 5
     1331 and 1343.
 6
                                         INTRADISCTRICT ASSIGNMENT
 7
               2.       The claims alleged herein arose in the COUNTY OF ALAMEDA, State of
 8
     California. Therefore, venue and assignment lies in the United States District Court for the
 9
     Northern District of California, San Francisco or Oakland Divisions. 28 U.S.C. Section 1391
10
     (b)(2).
11

12
                                                            PARTIES

13             3.       Plaintiff, ELLEN WILLIAMS, is a resident of Alameda County, in the City of

14   Dublin. Plaintiff is also known by her name previous to marriage of Ellen Girma. Defendants’

15   files and records relating to this matter may refer to her as Ellen Girma.
16             4.       Defendant COUNTY OF ALAMEDA is, and at all times herein mentioned was, a
17
     government entity duly organized and existing under the laws of the State of California.
18
               5.       Defendant ALAMEDA COUNTY SOCIAL SERVICES AGENCY is, and at all
19
     times herein mentioned was, an agency or department of the COUNTY OF ALAMEDA.
20
               6.       Defendant ADULT AND AGING SERVICES OF ALAMEDA COUNTY is, and
21
     at al times herein mentioned was, an agency or department of the COUNTY OF ALAMEDA.
22
               7.       Defendant NICOLE RADFORD (hereinafter Defendant RADFORD) was at all
23
     times herein mentioned, an employee of the ALAMEDA COUNTY SOCIAL SERVICES
24

25   AGENCY whom Plaintiff is informed and believes has the position of Social Worker. She is

     sued herein in both her individual and official capacities.
                                                        2
                 Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 3 of 16



 1          8.       Plaintiff is ignorant of the true names or capacities of defendants sued herein as
 2   DOES 1 through 100, inclusive, and therefore sues said defendants by such fictious names.
 3
            9.       Plaintiff will amend this complaint to allege their true names and capacities when
 4
     ascertained. Plaintiff is informed and believes, and upon such information and belief alleges that
 5
     each of the Doe defendants is legally responsible and liable for the incident, injuries and
 6
     damages hereinafter set forth, and that each of said defendants proximately caused said incidents,
 7
     injuries and damages by reason of their negligence, breach of duty, negligent supervision,
 8
     management or control, battery, violation of constitutional rights, violation of public policy, false
 9

10
     arrests, or by reason of other personal, vicarious or imputed negligence, fault, or breach of duty,

11   whether severally or jointly, or whether based upon agency, employment, ownership,

12   entrustment, custody, care or control or upon any other act or omission. Plaintiff will ask leave to

13   amend this complaint to insert further charging allegations when such facts are ascertained.
14          10.      In doing the acts alleged herein, Defendants, and each of them, acted within the
15
     course and scope of their employment for the COUNTY OF ALAMEDA.
16
            11.      In doing the acts or omissions alleged herein, Defendants, and each of them, acted
17
     under color of authority or color of law.
18
            12.      In doing the acts or omissions alleged herein, Defendants, and each of them, acted
19
     as the agent, servant, employee, or in concert with each of said other Defendants herein.
20

21
                                STATEMENT OF GENERAL BACKGROUND FACTS
22

23          13.      Plaintiff is informed and believes and thereon alleges that the COUNTY OF

24   ALAMEDA maintained customs, policies or practices wherein COUNTY OF ALAMEDA

25   Social Workers and other employees were encouraged, authorized or otherwise permitted to


                                                       3
               Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 4 of 16



 1   engage in civil rights violations against Black American citizens living, traveling or visiting in
 2   the COUNTY OF ALAMEDA, and were also encouraged, authorized or otherwise permitted to
 3
     prepare and file false police reports, fabricate evidence, and generally subject such persons to
 4
     maliciously false accusations and actions..
 5
            14.     Plaintiff is further informed and believes and thereon alleges that the abuses in
 6
     question were the product of a culture of tolerance within the COUNTY OF ALAMEDA This
 7
     culture is rooted in the deliberate indifference of high ranking County Officials, including, but
 8
     not limited to Defendants, or other high ranking COUNTY OF ALAMEDA officials or acting in
 9

10
     concert with one another, who have routinely acquiesced in the misconduct and otherwise failed

11   to take necessary measures to prevent and curtail such misconduct.

12          15.     Plaintiff is informed and believes and thereon alleges that she suffered the

13   violation of her constitutional rights as a result of customs, policies, patterns or practices of
14   Defendants, and each of them, including, but not limited to, deliberate indifference in the hiring,
15
     supervision, training, and discipline of employees of the ALAMEDA COUNTY SOCIAL
16
     SERVICES AGENCY, including, but not limited to, Defendant NICOLE RADFORD.
17
            16.     Plaintiff is further informed and believes and thereon alleges that she suffered the
18
     violation of her constitutional rights as alleged herein as a result of customs, policies or practices
19
     of Defendants, or each of them, including customs, policies or practices of failing to ensure that
20
     employees were discouraged from engaging in acts of misconduct against citizens, including
21
     falsification of reports and evidence; of failing to fully or fairly investigate alleged misconduct
22

23   by its employees; of failing to appropriately monitor or otherwise track complaints of

24   misconduct against its employees so that appropriate and timely disciplinary action or training

25   could be taken when employees were shown to have a history of complaints; or of failing to


                                                        4
               Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 5 of 16



 1   promptly remove or terminate employees who repeatedly violated the rights of citizens or
 2   engaged in the type of misconduct alleged herein.
 3
             17.     Plaintiff is informed and believes and thereon alleges that the aforementioned
 4
     incidents were caused by the deliberate indifference of Defendants, by their high-ranking with
 5
     regard to the need for more or different training or supervision or discipline of its employees,
 6
     including, but not limited to Defendant RADFORD.
 7
             18.     Plaintiff is further informed and believes and thereon alleges that she suffered
 8
     violation of her constitutional rights as a result of customs, policies, or practices of Defendants,
 9

10
     and each of them, individually or acting in concert with one another, including, but not limited

11   to, customs, policies or practices which encouraged, authorized or condoned f fabrication of

12   evidence, falsification of police reports, or other misconduct which foreseeably would result in

13   the violation of the rights of citizens.
14           19.     Plaintiff is further informed and believes and thereon alleges that as a result of
15
     Defendants’ policy of indifference, a custom or practice developed within the ALAMEDA
16
     COUNTY SOCIAL SERVICES AGENCY whereby it was accepted practice for employees to
17
     abide by a “Code of Silence.” Under this Code, employees charged with upholding the law
18
     routinely ignored or otherwise failed to report or take action against fellow employees who
19
     engaged in misconduct, including, but not limited to, Defendant RADFORD.
20
             20.     Plaintiff is further informed and believes and thereon alleges that Defendants,, or
21
     each of them, tacitly or directly ratified, approved, condoned or otherwise encouraged a pattern,
22

23   practice, custom of policy of misconduct or civil rights violations by their employees, such as

24   occurred in the instant case.

25


                                                       5
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 6 of 16



 1          21.     Plaintiff is informed and believes and thereon alleges that prior to the subject
 2   incident, Defendants were on actual notice of problems with the accountability of employees of
 3
     the ALAMEDA COUNTY SOCIAL SERVICES AGENCY, including, but not limited to,
 4
     problems in fully, fairly, and objectively investigating citizens’ complaints concerning
 5
     misconduct of such employees.
 6
            22.     Plaintiff is informed and believes and thereon alleges that as a result of customs,
 7
     policies, practices or the lack thereof, Defendants and their policy makers or high ranking
 8
     supervisors have encouraged, authorized, ratified, condoned or have failed to remedy continuing
 9

10
     acts of misconduct and civil rights violations, including, but not limited to, those which have

11   resulted in the damage as alleged herein to the Plaintiff.

12          23.     Plaintiff is informed and believes and thereon alleges that the subject incident was

13   the result of a custom, policy, pattern or practice of Defendants, or each of them, whereby Black
14   American citizens, such as the Plaintiff, were singled out for disparate treatment and subjected to
15
     excessive false police reports and other harassment and misconduct because of their race.
16
            24.     Plaintiff is further informed and believes and thereon alleges that despite having
17
     notice of customs, policies, patterns or practices by members of the CITY OF PLEASANTON
18
     Police Department wherein Black American citizens were repeatedly subjected to false police
19
     reports and other harassment and misconduct because of their race, Defendants have failed to
20
     take any or appropriate remedial action to prevent continuing misconduct by members of the
21
     COUNTY OF ALAMEDA SOCIAL SERVICES AGENCY.
22

23

24

25


                                                       6
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 7 of 16



 1                        ALLEGATIONS CONCERNING THE PLAINTIFF’S SPECIFIC
 2                                                   INCIDENT
 3
            25.     Defendant RADFORD, an employee of Defendant COUNTY OF ALAMEDA
 4
     SOCIAL SERVICES AGENCY, called the City of Dublin Police Department on December 31,
 5
     2019 to make a false allegation without any basis, evidence or investigation, that Plaintiff was
 6
     abusing her husband Dr. Michael Williams, a practicing oncologist. She further alleged that
 7
     Plaintiff “may have killed Dr. Williams because nobody has seen him for over a month”.
 8
            26.     Radford also made a representation to police that Plaintiff is a violent felon. And
 9

10
     she further fabricated an allegation to the police that she had been trying to reach Dr. Williams

11   for over a month, but that he had not returned her multiple phone calls.

12          27.     In response to this seemingly credible report from an employee of the Alameda

13   County Government, the City of Dublin Police surrounded Plaintiff’s and Dr. Williams’ home on
14   New Years Even while Plaintiff and her husband were at work in their oncology clinic. The
15
     police called the clinic number and said “It is urgent that we speak with Dr. Williams.” Plaintiff
16
     took the call and told the police that the police should speak with their attorneys. The police told
17
     Plaintiff that “Dr. Williams is not under criminal investigation; we just want to be sure that he is
18
     OK because we received a very strange call saying that he might not be alive.” Plaintiff asked
19
     who had said that and the police officer replied that it was “Nicole from Alameda County Adult
20
     Protective Services.” Dr. Williams then spoke directly on the phone with the police and
21
     confirmed that he was not only alive, but in perfectly good and safe condition.
22

23          28.     Plaintiff called Radford to find out the reason for the bizarre allegations. Radford

24   alleged “I’m just an intake worker.” Plaintiff told Radford that the Dublin Police told Plaintiff

25   to call Radford, and that Radford had told the police that Plaintiff had killed Dr. Williams. She


                                                       7
               Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 8 of 16



 1   said, “I am just an intake worker, but the social workers will need a fact to face meeting with
 2   you, when can they come to your house to interview you and what is a good number.”
 3
             29.     Radford lied to Plaintiff. She was in fac a Social Worker, not a mere intake
 4
     worker.
 5
             30.     Plaintiff informed Radford that the Dublin Police whom she had contacted were
 6
     able to phone and speak with Plaintiff and her husband without any difficulty. Because Radford
 7
     claimed that to the police that she had been unable to achieve that for a whole month, Plaintiff
 8
     asked her what number(s) she had called. Radford became very nervous, while also turning
 9

10
     more aggressive: “You need to cooperate with this investigation otherwise things are going to be

11   very bad for you.”

12           31.     Radford then demanded an in-person interview with Dr. Williams. Plaintiff that

13   her and Dr. Williams’ attorney be on the telephone call, but Radford refused. Plaintiff then got
14   her attorney on the telephone anyway. Radford then admitted that she is the social worker who
15
     instigated the calls to the police.
16
             32.     In doing the foregoing, Radford abused her operational duties as an employee for
17
     the Alameda County Social Services Agency.
18

19
                                                 CLAIMS FOR RELIEF
20
                                               FIRST CLAIM FOR RELIEF
21
                                                 (42 .S.C. SECTION 1983)
22

23                                          (AGAINST ALL DEFENDANTS)

24           33.     Plaintiff incorporates by reference and realleges herein Paragraphs 1-32.

25


                                                      8
               Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 9 of 16



 1          34.        In doing the acts of complained of herein, Defendants or each of them,
 2   individually or while acting in concert with one another, did act under color of state law to
 3
     deprive Plaintiff as alleged heretofore of certain constitutionally protected rights, including, but
 4
     not limited to:
 5
                       (a)    the right not to be deprived of liberty without Due of Law;
 6
                       (b)    the right to equal protection of the law.
 7
            35.        Said rights are substantive guarantees under the Fourth or Fourteenth
 8
     Amendments to the United States Constitution.
 9

10
                       WHEREFORE, Plaintiff prays for relief as hereinafter wet forth.

11                                         SECOND CLAIM FOR RELIEF

12                                              (42 U.S.C. Section 1983)

13                                         (AGAINST ALL DEFENDANTS)
14          36.        Plaintiff incorporates by reference and realleges herein here Paragraphs 1 through
15
     32.
16
            37.        As against the Defendants which are government entities, Plaintiff further alleges
17
     that the acts or omissions stated in the Complaint herein are indicative and representative of a
18
     repeated course of conduct by employees of the County of Alameda Social Services Agency, and
19
     are thus tantamount to a custom, policy or repeated practice of condoning and tacitly
20
     encouraging the abuse of governmental authority, and disregard for the constitutional rights of
21
     citizens in Alameda County.
22

23          38.        Plaintiff is further informed and believes and thereon alleges that the acts or

24   omissions alleged herein are the proximate result of a custom, policy, pattern or practice of

25   deliberate indifference by the Defendants to the repeated violations of the constitutional rights of


                                                         9
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 10 of 16



 1   citizens of the employees of the COUNTY OF ALAMEDA SOCIAL SERVICES AGNECY, ,
 2   which have included, but are not limited to, repeated false police reports, denial of equal
 3
     protection of the law based on race, and other repeated violations of the constitutional rights of
 4
     the citizens of Alameda County.
 5
            39.     Plaintiff is further informed and believes and thereon alleges that the damages
 6
     sustained herein were the proximate result a custom, policy, pattern, or practice of deliberate
 7
     indifference by the Defendants to the repeated violations of the constitutional rights of citizens
 8
     by employees of the COUNTY OF ALAMEDA SOCIAL SERVICES AGENCY. These have
 9

10
     included, but were not limited to, repeated false police reports, denial of equal protection of the

11   laws based on race, and other repeated violations of the constitutional rights of the citizens of

12   Alameda County.

13          40.     Plaintiff is further informed and believes and thereon alleges that the damages
14   sustained herein were the proximate result of customs, policies or practices which included, but
15
     not limited to, failure to adequately or appropriately hold employees accountable for their
16
     misconduct, failure to properly and fairly investigate complaints about employees’ misconduct,
17
     failure to enact policies to ensure adequate or appropriate oversight of employees to prevent
18
     continuing violations of the rights of citizens, failure to properly train or discipline employees,
19
     failure to adequately or properly supervise employees, and failure to adopt an appropriate early
20
     warning systems, policies and customs. All these failures encouraged employees to target
21
     certain groups of citizens for aggressive reporting to the police of supposed problems or issues,
22

23   or other customs or policies which caused or contributed to, the violation of the rights of citizens

24   by members of the COUNTY OF ALAMEDA SOCIAL SERVICES AGENCY.

25


                                                      10
                Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 11 of 16



 1             41.   The aforementioned deliberate indifference, customs, policies or practices of
 2   Defendants resulted in the deprivation of Plaintiff’s constitutional rights including, but not
 3
     limited to the following:
 4
                     (a)    the right not to be deprived of liberty without Due Process of Law;
 5
                     (b)    the right to equal protection of the law.
 6
               42.   Said rights are substantive guarantees under the Fourth or Fourteenth
 7
     Amendments to the United States Constitution.
 8
                           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 9

10

11                                        THIRD CLAIM FOR RELIEF

12                                                (NEGLIGENCE)

13                                       (AGAINST ALL DEFENDANTS)
14             43.   Plaintiff incorporates by reference and realleges herein Paragraphs 1-32.
15
               44.   Defendants individually or acting in concert and while acting withing the course
16
     and scope of their employment for Defendants owed Plaintiff a duty to use due care at or about
17
     the times of the aforementioned incidents.
18
               45.   In doing the aforementioned acts or omissions, said Defendants or each of them,
19
     individually or while acting in concert with one another, negligently breached said duty to use
20
     due care, directly and proximately resulting in he injuries and damages to the Plaintiff as alleged
21
     herein.
22

23             46.   Defendant government entities are therefore liable by the doctrine of respondeat

24   superior for the negligence of individual defendant Radford within the course and scope of her

25   employment and as alleged herein.


                                                      11
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 12 of 16



 1          47.      As a result of the negligence of Defendants, and each of them, Plaintiff suffered
 2   the damages and injuries as alleged heretofore in this Complaint.
 3
                     WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 4
                                         FOURTH CLAIM FOR RELIEF
 5
                                        (CAL. CIVIL CODE SECTION 51.7)
 6
                                          (AGAINST ALL DEFENDANTS)
 7
            48.      Plaintiff incorporates by reference and realleges herein paragraphs 1 through 32.
 8
            49.      In doing the acts or omissions as alleged herein, all Defendants caused the
 9

10
     Plaintiff to be subject to a false police report because of her race.

11          50.      As a result, Plaintiff is entitled to relief under California Civil Code Section 51.7,

12   including, but not limited to, compensatory damages, statutory damages, punitive damages,

13   attorneys’ fees and costs in amounts to be determined according to proof.
14          51.      The acts of omissions of individual defendant Radford were within the course and
15
     scope of her employment by the government entity Defendants, thus making those employer
16
     defendants liable by the doctrine of respondeat superior.
17
                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
18
                                           FIFTH CLAIM FOR RELIEF
19
                                        (CAL. CIVIL CODE SECTION 52.1)
20
                                          (AGAINST ALL DEFENDANTS)
21
            52.      Plaintiff incorporates by reference and realleges herein Paragraphs 1 through 82
22

23          53.      In doing the acts or omissions as alleged herein, Defendants caused the Plaintiff to

24   suffer the violation of her rights guaranteed by the United States Constitution and the California

25   Constitution.


                                                       12
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 13 of 16



 1          54.     As a result, Plaintiff is entitled to relief under California Civil Code Section 52.1,
 2   including, but not limited to, compensatory damages, statutory damages, punitive damages against
 3
     named defendants, attorneys’ fees, and costs in amounts to be determined according to proof.
 4
            55.     The acts of omissions of individual defendant Radford were within the course and
 5
     scope of her employment by the government entity Defendants, thus making those employer
 6
     defendants liable by the doctrine of respondeat superior.
 7
                           WHEREFORE, Plaintiff prays for relief as hereinafter set forth
 8
                                          SIXTH CLAIM FOR RELIEF
 9

10
                    (NEGLIGENT HIRING, SUPERVISION, TRAINING OR DISCIPLINE)

11                      (AGAINST THE GOVERNMENTAL ENTITY DEFENDANTS)

12          56.     Plaintiff incorporates by reference and realleges Paragraphs 1 through 32..

13          57.     At all times mentioned herein, Plaintiff is informed and believes and thereon
14   alleges that the governmental entity had a duty to use reasonable care with respect to the hiring,
15
     supervision, training or discipline of employees of defendant COUNTY OF ALAMEDA
16
     SOCIAL SERVICES AGENCY, but not limited to, individual Defendant Radford, in order to
17
     avoid foreseeable injury and damages to members of the public, such as the Plaintiff.
18
            58.     Plaintiff is informed and believes and thereon alleges that the governmental entity
19
     defendants negligently breached said duty to use reasonable care in the hiring, training,
20
     supervision or discipline of employees of defendant COUNTY OF ALAMEDA SOCIAL
21
     SERVICES AGENCY, including, but not limited to, individual defendant Radford, resulting in
22

23   the damages and injuries sustained by Plaintiff in this Complaint.

24

25


                                                     13
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 14 of 16



 1          59.     The governmental entity Defendants are liable by the doctrine of respondeat
 2   superior for the negligence of their employees and agents, including individual Defendant
 3
     Radford, within the course and scope of their employment and agency as alleged herein.
 4
                           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 5

 6
                                          STATEMENT OF DAMAGES
 7
            60.     Plaintiff incorporates by reference and realleges herein Paragraphs 1 through 59.
 8
            61.     As a result of the acts or omissions of Defendants and each of them, as alleged
 9

10
     herein, Plaintiff suffered damages, including, but not limited to:

11                  a. General damages, including, but not limited to, past present and future damages

12   for pain, suffering, and emotional distress in amounts to be determined according to proof:

13                  b. Special damages, including, but not limited to, past, present or future medical
14   and related expenses, lost wages, damage to career or other special damages in amount to be
15
     determined according to proof.
16
            62.      The acts or omissions of individual Defendant Radford were intentional,
17
     malicious, oppressive or done with a conscious or reckless disregard for the rights of the
18
     Plaintiff. Accordingly, Plaintiff prays for an award of punitive and exemplary damages in
19
     amounts to be determined according to proof.
20
            63.     Plaintiff will also be entitled to and award of attorneys’ fees and costs pursuant to
21
     statute(s) in the event that she is the prevailing party in this action under 42 U.S.C. Section 1983
22

23   or under other statutes or laws.

24

25


                                                      14
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 15 of 16



 1           64.    Plaintiff will also be entitled to an award of statutory damages, attorneys’ fees and
 2   costs pursuant to California Civil Code Sections 51.7, 52 or 52.1 in the event that she is the
 3
     prevailing party in this action.
 4
                   COMPLIANCE WITH GOVERNMENT TORT CLAIM REQUIREMENT
 5
             65.    Prior to commencing this litigation, Plaintiff presented a timely Tort Claim to the
 6
     COUNTY OF ALAMEDA pursuant to the California Tort Claims Act. That Claim was rejected
 7
     by a letter that was mailed on July 21, 2020 by George Hills, which is the agent for the
 8
     COUNTY OF ALAMEDA, which mailing date was within six months of the filing of this
 9

10
     Complaint on January 21, 2021.

11                                           JURY TRIAL DEMAND

12           66.    .Plaintiff hereby demands a jury trial.

13                                                   PRAYER
14                  WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
15
     them, as follows:
16
                    1.      General damages in amounts to be determined according to proof;
17
                    2.      Special damages in amounts to be determined according to proof;
18
                    3.      Statutory damages pursuant to California Civil Code Sections 51.7, 52, or
19
     52.1;
20
                    4.      Attorneys’ fees pursuant to statutes;
21
                    5.      Costs of the suit;
22

23                  6.      Punitive and exemplary damages in amounts to be determined according

24   to proof as to the individual defendants;

25                  7.      For pre and post judgement interest as permitted by law;


                                                     15
              Case 3:21-cv-00523-CRB Document 1 Filed 01/21/21 Page 16 of 16



 1                  8.      For such other and further relief as the Court may deem just and proper.
 2                 CERTIFICATION OF INTERESTED PARTIES OR PERSONS
 3
                    Pursuant to Civil L.R. 3-16, the undersigned certifies that as of this date, other
 4
     than the named parties there is no such interest to report.
 5

 6
     Dated: January 21, 2021                       LAW OFFICE OF JAMES M. BRADEN
 7

 8
                                                   ______/s/ James Braden_______________
 9
     _
10
                                                   Attorney for Plaintiff Ellen Williams

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      16
